DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 03/09/2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Minisandram, Jayanthi on 5/6/2021.
The application has been amended as follows: 
Replace claim 1 as follows:

1. (Currently amended)	A method for providing assistance in an online game, comprising:
	receiving, by a processor, a game objective of a user playing the online game;
	identifying, by the processor, a current location of the user in the online game; 
	traversing, by the processor, a map of vector points defined for the online game in a backward direction from a location of a vector point related to the game objective to the vector point related to the current location of the user to identify vector points corresponding to activities performed by a plurality of prior players to achieve the game objective, wherein each vector point in the map corresponds to an activity that can be performed in the online game; and
	providing, by the processor, a predicate list of the activities identified from the traversing for presenting to the user, wherein the activities included in the predicate list are identified based on current game play attributes of the user, game play attributes of the prior players that accomplished the activities, and characteristics of the activities, so as to include activities that the user is qualified to perform, the predicate list specifies a sequence in which the activities need to be performed by the user to achieve the game objective of the online game, 
wherein the activities presented in the predicate list are dynamically adjusted based on changes to the current location of the user detected as the user progresses in the online game.

Replace claim 18 as follows:

18. (Currently amended)	A method for providing hints in an online game, comprising:
	identifying, by a processor, a current location of a user in the online game; 
	traversing, by the processor, a map of the online game to identify vector points that are available proximate to the current location of the user in the online game, wherein each vector point on the map of the online game identifies an activity that the user can perform, the vector points identified for the user dynamically changing based on changes to the current location of the user detected during game play as the user progresses in the online game; and
	providing, by the processor, a predicate list for achieving the activities associated with vector points identified proximate to the current location of the user in the online game, wherein each set of predicates in the predicate list is identified based on current game play attributes of the user, game play attributes of a plurality of players that previously played the online game and accomplished the activities, and characteristics of the activities, wherein each set of predicates in the predicate list identifies other activities that need to be achieved as part of completing a corresponding activity identified from the traversal and a sequence in which the other activities has to be performed in order to achieve the corresponding activity in the online game, 
wherein the predicate list is dynamically adjusted in accordance to the changes to the vector points identified for the user based on changes to the current location as the user progresses in the online game.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method of providing assistance in an online game comprising a processor to carryout out the steps with the steps including receiving a game objective from a user of the game, identifying the location of the user, and traversing a map of vectors points defined in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        5/7/2021